                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                    NO. 5:19-CR-4-BO

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )           GOVERNMENT=S PROPOSED
                                          )                 VOIR DIRE
RAUL AYALA JR.                            )


      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, pursuant to Rule 24(a) of the Federal Rules

of Criminal Procedure and Local Criminal Rules 24.1 and 24.2(b), respectfully

requests that this Court include in its examination of prospective jurors the

customary questions listed below:



                             RESIDENCE & EMPLOYMENT

      1.      In which community do you live?

      2.      Tell us about your education? How far did you get in school? Any other

              education/training?

      3.      What is your occupation? If retired, what was your former occupation?

      4.      If attended college or graduate school, what were the areas of study?

      5.      If married, what does your spouse do for a living? If not employed outside

              the home, has he or she ever worked outside the home? Doing what?

              Answer please if retired.

      6.      Children?    How many?          Ages?   If adult children, what do your




           Case 5:19-cr-00004-BO Document 83 Filed 04/19/21 Page 1 of 7
        children do for a living?



                 CONTACT WITH THE JUSTICE SYSTEM

7.      Does any juror have a religious belief, conviction, or moral philosophy

        that would prevent him or her from rendering a verdict in this case,

        either guilty or not guilty?

8.      Have you or any members of your immediate family worked in law

        enforcement? What agency? In what capacity?

9.      Have you or any members of your family ever been a member of the

        Armed Forces? What branch? Any overseas service?

10.     Have you ever previously served on a jury? Were you the foreman?

        Was the case criminal or civil? Did the jury reach a verdict?

11. Have you, or any of your relatives, or any close friends ever worked, in

        any capacity, as a defense attorney, with or for a defense attorney, or as

        an investigator working for a defense attorney?

12.     Has anyone had any legal training or has a relative or close friend who

        is either a member of the judiciary, a practicing attorney, paralegal or

        law student or criminal     justice students?

13.     Has any juror, relative or close friend of any juror ever been the subject

        of an investigation by the Department of Homeland Security, also

        known as the HSI?


                                       2




     Case 5:19-cr-00004-BO Document 83 Filed 04/19/21 Page 2 of 7
                          PERSONAL HEALTH

14.   We have special equipment in the courtroom to help with hearing issues.

      Does anyone on the panel have a hearing or vision problem that cannot

      be compensated for so as to make it uncomfortable for you to hear and

      see testimony and evidence?



                             CASE SPECIFIC

15.   Do you know any of the attorneys or witnesses in this matter.

      [Introduce/read list]. Do you know any of the attorneys or prospective

      witnesses whose names I have read?

16.   This case involves allegations that on or about November 19, 2016 to

      May 31, 2018, in Fuquay Varina, North Carolina and elsewhere, the

      Defendant, Raul Ayala Jr., used a minor to produce images of that minor

      engaged in sexually explicit conduct.    The case further alleges the

      Defendant, Raul Ayala Jr., possessed images depicting minors engaged

      in sexually explicit conduct. Do any of you have a previous knowledge of

      the case?

17.   Has any juror, relative, or close friend of any juror, ever been charged

      with or convicted of any child exploitation or sexual assault of a minor

      in either state or federal court?   If so, what was the nature of the

      charge?


                                    3




  Case 5:19-cr-00004-BO Document 83 Filed 04/19/21 Page 3 of 7
18.   Have you, your spouse, children, relatives, or close friends ever been a

      victim of sexual abuse?

19.   Do you have any feelings on whether laws prohibiting the receipt and

      possession of images and videos depicting minors engaged in sexually

      explicit conduct should be enforced more or less vigorously than other

      laws?

20.   Does anyone not use the Internet or a computer on a regular basis? This

      case will involve some discussion of technical computer terms, like peer-

      to-peer file sharing, hidden folders, and thumbnails. Does anyone feel

      that they are so unfamiliar with computers that they would not be able

      to fairly evaluate this evidence?

21.   Does anyone have a particular expertise with computers? Does anyone

      feel they would rely on their own expertise with respect to computers

      and the Internet and not be able to evaluate the case based on the

      evidence presented at trial?

22.   At this trial, the Government must try to prove that the images and

      videos involved in the case are child pornography as the law defines that

      term. To do that, they will need to show you some or all of the images or

      videos. You might find some or all of them offensive, but there are many

      situations in which a person serving as a juror must see or hear about

      things they find offensive. That is part of the job. If any of you think you


                                     4




 Case 5:19-cr-00004-BO Document 83 Filed 04/19/21 Page 4 of 7
      might be one of those people who couldn’t remain fair and impartial after

      viewing such images, please raise your hand.

23.   Government agents and local law enforcement officers will testify in this

      case. Is there anyone who believes that their testimony is entitled to

      more or less belief than any other witness merely because he or she

      works for the Government and carries a badge?



                           PRINCIPALS OF LAW

24.   Is any juror riding with anyone who will be sitting in the courtroom?

25.   Does each juror agree and promise to follow the law as instructed by the

      Court even if he or she may disagree with the law or believe the law

      should be changed?

26.   Do you understand that the issue of punishment is strictly to be decided

      by the Court, and should never be considered by the jury in any way in

      arriving at an impartial verdict as to the guilty or innocence of the

      accused? Does any member of the panel believe that he or she would be

      unable to remove the issue of punishment from deliberation?




                (Remainder of page intentionally left blank)


                                   5




  Case 5:19-cr-00004-BO Document 83 Filed 04/19/21 Page 5 of 7
27.   As jurors, you are obliged to deliberate with your fellow jurors. Does

      anyone feel he/she cannot or will not deliberate with your fellow jurors

      and consider the evidence and your collective memories?



Respectfully submitted, this 19th day of April, 2021.


                                G. NORMAN ACKER, III
                                Acting United States Attorney


                                BY: /s/ Charity L. Wilson
                                CHARITY L. WILSON
                                Assistant United States Attorney
                                Criminal Division
                                300 North 3rd Street, Suite 120
                                Wilmington, NC 28401
                                Telephone: (910) 769-1228
                                Fax: (910) 399-6423
                                charity.wilson@usdoj.gov
                                N.C. State Bar No. 31584




                                   6




  Case 5:19-cr-00004-BO Document 83 Filed 04/19/21 Page 6 of 7
                             CERTIFICATE OF SERVICE

      This is to certify that I have this 19th day of April, 2021, served a copy of the

Government=s Voir Dire upon the Defendant in this action by electronically filing the

foregoing with the Clerk of court using the CM/ECF system which will send

notification of such filing to defense counsel:


                           Katherine Shea
                           Assistant Public Defender
                           Attorney for Defendant



                                         BY: /s/ Charity L. Wilson
                                         CHARITY L. WILSON
                                         Assistant United States Attorney
                                         Criminal Division
                                         300 North 3rd Street, Suite 120
                                         Wilmington, NC 28401
                                         Telephone: (910) 769-1228
                                         Fax: (910) 399-6423
                                         charity.wilson@usdoj.gov
                                         N.C. State Bar No. 31584




                                            7




         Case 5:19-cr-00004-BO Document 83 Filed 04/19/21 Page 7 of 7
